Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The preliminary amendment filed 5/15/2020 that cancelled claims 1-56 and added claims 57-80, is acknowledged.  
	Claims 57-80 are pending.
Priority
	The instant application is a CIP of PCT/US2018/061069, filed 11/14/2018, which claims priority to provisional application 62/586,467, filed 11/15/2017.
Information Disclosure Statement
The information disclosure statement (IDS) dated 2/17/2022, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits, except where noted.
Applicant’s incorporation by reference statement on pages 30-31 of the instant specification is acknowledged.  Applicant is reminded that for acknowledgement of references considered, including those incorporated by reference in the specification, these references must be included in an IDS.

Election/Restrictions
Applicant’s election without traverse of Group I, aging as the disease or condition associated with reduced autophagy, and trehalose (saccharide), cholecalciferol (vitamin) and epigallocatechin gallate (polyphenol) as the combination of compounds, in the reply filed on 3/2/2022, is acknowledged.
Since Group I encompassed claims 77-80 wherein species election II was requested, a call to Michael Curtis on 4/14/2022, resulted in the additional election of cardiovascular disease as the cancer or chronic human disease.  
In the course of the search, the species election was broadened to include caffeine, a methylxanthine, ascorbic acid, a vitamin, and quercetin and resveratrol, polyphenols.
Claims 63, 66, 68, 71-76, and 78-79 are withdrawn from consideration as being directed toward non-elected subject matter.
Claims 57-62, 64-65, 67, 69-70, 77 and 80 are examined on the merits herein.
Claim Objections
Claim 77 is objected to because of the following informalities:  the word “prevent” is missing the suffix “-ing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 57, 62, 69, 70, 77 and 80 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as  
being anticipated by US 2014/0363502 to Sardi (IDS).
Sardi ‘502 teaches compositions comprising resveratrol, a chelator, a hyaluronic acid and/or vitamin D for the treatment of cancer, cardiovascular disease, diseases associated with aging, and other conditions and illnesses (abstract).  
	Exemplified is LONGEVINEX 3, a composition comprising Vitamin D3, which is cholecalciferol, and resveratrol, quercetin and phytic acid, which are polyphenols (paragraph 83).  
	The individual components of the composition act synergistically to enhance the effect of, for example, resveratrol (paragraph 163).  
While Sardi ‘502 does not explicitly teach the combination having a synergistic effect, it is reasonable to assume that the combination of the vitamin cholecalciferol and the polyphenols resveratrol, quercetin and phytic acid of Sardi ‘502, would have the same properties since they are administered for the same purposes as that taught by the instant specification and claims.  Thus, while the prior art does not explicitly teach this property, burden is on Applicant to show that the prior art does not have these properties.
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).  See MPEP 2112.01.

	Claims 57-59, 61, 62, 65, 69, 70, 77 and 80 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0352843 to Verburgh (PTO-892).
	Verburgh ‘843 teaches a method to slow down and mitigate the aging process and to maintain health, by administering a composition comprising at least one protein homeostasis influencing saccharide based substance and at least one senescence-retarding substance (pg. 7, claim 1).
	Trehalose is a protein homeostasis influencing saccharide based substance (pg. 8, claim 2).
	Caffeine (methylxanthine), curcuminoid (polyphenol), a polyphenol, or combinations thereof, are senescence-retarding agents (pg. 7, claims 3-4).  Vitamin A, vitamin B, vitamin C, which is ascorbic acid, are also taught as senescence-retarding agents (paragraph 60).  
	Treating cardiovascular disease is taught (paragraph 87).  
While Verburgh ‘843 does not explicitly teach the combination having a synergistic effect, it is reasonable to assume that the combination of vitamins, saccharides, methylxanthine and polyphenols of Verburgh ‘843, would have the same properties since they are administered for the same purposes as that taught by the instant specification and claims.  Thus, while the prior art does not explicitly teach this property, burden is on Applicant to show that the prior art does not have these properties.
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).  See MPEP 2112.01.
	
	
	


	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	.
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over US 
2014/0363502 to Sardi (IDS) as applied to claims 57, 62, 69, 70, 77 and 80 above.
Sardi ‘502 is applied as discussed in the above 35 USC 102 rejection. Sardi ‘502 exemplifies a composition comprising 2.5mg/kg per day of resveratrol, a polyphenol, and 0.31 mg/kg per day quercetin, a polyphenol. Sardi ‘502 additionally teaches that composition dosages range from about 10mg to about 2g, more preferably from about 100mg to about 500mg (paragraph 61).  
While Sardi ‘502 teaches methods of treating aging and cardiovascular disease by administering a composition comprising a vitamin and polyphenols, it differs from that of the instantly claimed invention in that it does not teach subtherapeutic effective amounts. 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to administer the vitamins and polyphenols of Sardi ‘502 in subtherapeutic effective amounts, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to administer the vitamins and polyphenols of Sardi ‘502 in subtherapeutic effective amounts, with a reasonable expectation of success, because Sardi ‘502 teaches composition dosages from about 10mg to about 2g and  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II).
The instant specification does not provide definitions or definitive examples of therapeutic amounts or subtherapeutic amounts of saccharides, vitamins, ketone bodies, polyphenols and methylxanthines.  Paragraph 48 recites dosages for trehalose of 0.1-100 grams per day and/or 0.1-500mg/kg/day.  Paragraph 50 recites dosages of cholecalciferaol of 0.1-100 micrograms/day and/or 10-500 nanograms/kg/day.  Paragraph 52 recites dosages for epigallocatechin of 0.01mg-200mg/day and/or 0.1-100 micrograms/kg/day.  In contrast, paragraph 57 recites that compounds can be administered to a patient in doses ranging from 0.001 to 10,000mg/kg per day or per week. 
 Furthermore, standard therapeutic or subtherapeutic dosages of single agents of saccharides, vitamins, ketone bodies, polyphenols and methylxanthines for the treatment of diseases or conditions associated with reduced autophagy, are not definitively taught in the art.  
As an example, LifeExtension (PTO-892) sells vitamin D in 1000IU, 2000IU 5000IU and 7000IU softgels, wherein the dosage is one softgel daily.  According to LifeExtension’s vitamin D formulations, a subtherapeutic dosage of vitamin D is any dosage under 1000IU or under 2000IU or under 5000IU or under 7000IU.
Thus, for the purposes of examination, this claim is being interpreted to include any dosage of saccharide, vitamin, ketone body, polyphenol, and methylxanthine, when it is administered to treat a disease or condition associated with reduced autophagy in a patient, in the dosage ranges recited in paragraphs 48, 50, 52 and 57 of the instant specification.  


Claims 58-59, 61, 64 are rejected under 35 U.S.C. 103 as being unpatentable over US 
2014/0363502 to Sardi (PTO-892) as applied to claims 57, 62, 69, 70, 77 and 80 above, and further in view of Giuliano (PTO-892).
Sardi ‘502 is applied as discussed in the above 35 USC 102 rejection.  
While Sardi ‘502 teaches methods of treating aging and cardiovascular disease by administering a composition comprising a vitamin and polyphenols, it differs from that of the instantly claimed invention in that it does not teach a saccharide.
Giuliano teaches trehalose as a natural sugar for health and longevity (title).  Trehalose is a stress-responsive factor that prevents the denaturization of proteins (pg. 2).  Trehalose has been shown to enhance longevity by inhibiting the insulin/IGF axis in nematodes, by inducing autophagy, by regulating lipid metabolism via autophagy, by suppressing inflammation, oxidative stress and vasospasm, and by reducing tissue glycation, which is a major problem of aging, and more (pgs. 3, 8-9).  
The main beneficial effects of trehalose seem to be due to the induction of autophagy (pg. 13).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add trehalose to the composition of Sardi ‘502, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to add trehalose to the composition of Sardi ‘502, with a reasonable expectation of success, because Sardi ‘502 is directed to anti-aging compositions and Giuliano teaches that trehalose is a natural sugar the enhances health and longevity by inducing autophagy, by regulating lipid metabolism via autophagy, by suppressing inflammation, oxidative stress and vasospasm, and by reducing tissue glycation.  It is prima facie obvious to combine prior art elements, trehalose, a natural sugar for health and longevity, and the composition of Sardi ‘502 to treat aging, to yield the predictable result of a method of treating aging.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144.06
	While Sardi ‘502 and Giuliano do not explicitly teach the saccharide compound, the vitamin compound, or the polyphenol compound as each independently capable of enhanced autophagy, it is reasonable to assume that the resveratrol (polyphenols), cholecalciferol (vitamin), and trehalose (saccharide) of Sardi ‘502 and Giulioano would each be independently capable of enhancing autophagy, since they are administered for the same purpose as that taught by the instant specification and claims.  Thus, while the prior art does not explicitly teach this property, burden is on Applicant to show that the prior art does not have these properties.
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989). See MPEP 2112.01.

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over US 
2014/0363502 to Sardi (IDS) and Giuliano (PTO-892) as applied to claims 57-59, 61-62, 64 69, 70, 77 and 80 above, and further in view of Menard (PTO-892).
Sardi ‘502 and Giuliano are applied as discussed in the above 35 USC 102 and 103 rejections.
While Sardi ‘502 and Giuliano teach methods of treating aging and cardiovascular disease by administering a composition comprising a vitamin, saccharide and polyphenols, they differ from that of the instantly claimed invention in that they do not teach epigallocatechin gallate as the polyphenol or specific dosage amounts of trehalose, cholecalciferol, and epigallocatechin gallate.
Menard teaches the neuroprotective effects of resveratrol and epigallocatechin gallate, which are polyphenols (abstract).
Polyphenols are known to have antioxidant and anti-inflammatory activity.  Resveratrol and epigallocatechin gallate also promote neuronal interconnections (abstract)
Menard further teaches that regular consumption of green tea and red wine, which are enriched in epigallocatechin gallate and resveratrol, activate neuroprotective signaling pathways, thereby confirming their relevance in preventing age-related neurological disorders (title and last paragraph Discussion).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly invention, to substitute the resveratrol of Sardi ‘502 and Giuliano, with epigallocatechin gallate, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to substitute the resveratrol of Sardi ‘502 and Giuliano, with epigallocatechin gallate, with a reasonable expectation of success, because Menard teaches both resveratrol and epigallocatechin gallate as equivalent polyphenols with antioxidant, anti-inflammatory and neuroprotective properties that prevent age-related neurological disorders.  It is prima facie obvious to substitute one known element, the polyphenol resveratrol, for another, the polyphenol epigallocatechin gallate, to obtain the predictable result of a polyphenol with antioxidant, anti-inflammatory and neuroprotective properties that prevents age-related neurological disorders.  Substituting equivalents known for the same purpose is prima facie obvious, see MPEP 2144.06.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to administer about 1 to about 200mg/kg trehalose, about 1 to about 100ng/kg cholecalciferol, and about 1 to about 100 µg/kg epigallocatechin gallate of Sardi ‘502, Giuliano, and Menard, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to administer about 1 to about 200mg/kg trehalose, about 1 to about 100ng/kg cholecalciferol, and about 1 to about 100 µg/kg epigallocatechin gallate, of Sardi ‘502, Giuliano, and Menard, with a reasonable expectation of success, because Sardi ‘502 teaches composition dosages from about 10mg to about 2g and  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622